Citation Nr: 0201456	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by enlarged lymph nodes, a sore throat, and low 
grade fever, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for chronic acquired 
variously diagnosed gynecological disorders.


WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1992, with service in Saudi Arabia from December 24, 1990 
until May 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  This case 
has since been transferred to the Boise, Idaho RO.

In October 1999 the appellant provided oral testimony before 
a Hearing Officer at the M&ROC, a transcript of which has 
been associated with the claims file.

The veteran's appeal initially included the issues of 
entitlement to service connection for an undiagnosed illness 
manifested by skin rashes and for PTSD.  However, she 
withdrew the PTSD claim in a statement received in June 2000, 
and the Fort Harrison M&ROC granted service connection for an 
undiagnosed illness manifested by skin rashes in a November 
2000 rating action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
necessary to substantiate her appeal.



2.  There is no competent evidence of record indicating that 
the veteran currently suffers from a chronic disability 
manifested by enlarged lymph nodes, a sore throat, and low 
grade fever.

3.  The veteran does not currently suffer from chronic 
bronchitis.

4.  Chronic acquired variously diagnosed gynecological 
disorders clearly and unmistakably preexisted service, and 
did not chronically worsen during service beyond normal 
progression.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by enlarged lymph nodes, 
a sore throat, and low grade fever was not incurred or 
aggravated as a result of service, nor due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  Pre-existing chronic acquired variously diagnosed 
gynecological disorders were not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Enlarged lymph nodes, a sore throat, and low grade fever

The Board has reviewed the veteran's service medical records 
and finds no evidence of treatment for enlarged lymph nodes, 
a sore throat, or low grade fever.  She did complain of fever 
on one occasion in December 1989, but was diagnosed with 
right maxillary sinusitis.  Her April 1992 discharge 
examination was entirely negative for the claimed symptoms.

A VA treatment record dated in June 1995 reflects that the 
veteran complained of low-grade fever.

In a November 1995 statement, the veteran's mother asserted 
that the veteran had "low grade fevers" and implied that 
these problems were related to service.  Also submitted on 
that date was a statement to the same effect from a friend 
who was a chemical addiction counselor.  

A May 1996 VA treatment record indicates the presence of a 
small right axilla lymph node, as well as one in the left 
groin area.  The neck had "few nodes."  

The veteran's October 1997 VA examination revealed that her 
Dengue fever titer was slightly elevated, possibly indicating 
prior exposure to Dengue fever (but not compatible with acute 
disease), or cross reactivity with other flavoviruses.  The 
examiner noted that "[s]he has no history of an acute 
illness that is particularly characteristic of Dengue, but 
that illness may be nonspecific."  In rendering an 
assessment, the examiner found no abnormalities.

In an October 1999 statement, the veteran's former 
representative asserted that she had "seen" the veteran 
with swollen lymph nodes, associated with fatigue and high 
fever.

During her October 1999 VA hearing, the veteran testified 
that she had swollen lymph nodes behind the ear.

In August 2000, the veteran underwent a VA chronic fatigue 
syndrome examination.  She reported a history of flu-like 
symptoms, but indicated that she had no such symptoms 
currently.  The examiner, who reviewed her claims file, was 
unable to palpate lymph nodes in the cervical/neck area, the 
axillae, or the groin areas.  A suspected lymph node in the 
left axilla turned out to be the edge of a muscle.  In 
rendering diagnoses, the examiner noted that chronic fatigue 
syndrome could not be diagnosed "because of the limitation 
of the percentage of debilitating fatigue", and that there 
was no evidence of a Dengue fever episode.  


Bronchitis

In October 1990, during service, the veteran was seen with 
cold symptoms and assessed with viral pharyngitis and 
bronchitis.  However, her separation examination from April 
1992 was negative for any respiratory symptoms, and, in the 
corresponding medical history report, she reported no history 
of shortness of breath.

On two separate occasions in December 1993, subsequent to 
service, the veteran was treated for difficulty with a cough 
and assessed with bronchitis.  A January 1994 treatment 
record, indicating complaints of shortness of breath, 
contains an assessment of pleuritic chest pain which may 
represent resolving costochondritis, although pulmonary 
embolus was also considered.

During her August 1995 VA general medical examination, the 
veteran reported "alot" of bronchitis in the past, dating 
back to service.  Upon examination, the lungs were clear, and 
no wheezing was noted.  The pertinent diagnoses were 
bronchitis and asthma by history.   

VA chest x-rays from September 1995 were within normal 
limits.  Pulmonary function testing from the same date 
revealed mild restrictive disease, with decreases in forced 
expiratory volume in one second and forced vital capacity.  

In a November 1995 statement, the veteran's mother asserted 
that the veteran had "several attacks of bronchitis" and 
implied that these problems were related to service.  Her 
bronchitis was also noted in a statement from the same date 
submitted by a chemical addiction counselor.

VA chest x-rays from May 1996 were within normal limits.

The veteran testified at her October 1999 VA hearing that she 
had recurring attacks of bronchitis every three months, 
allegedly related to fires in the Persian Gulf region.  She 
also noted that she used to be a smoker.

A VA treatment record from December 1999 reflects that the 
veteran reported chronic bronchitis at least six months of 
the year since the Persian Gulf War.  An examination revealed 
the lungs to be clear to bases, without rales or rhonchi.  
The examiner rendered assessments of seasonal allergies 
associated with bronchitis, with no current symptoms; and 
chronic bronchitis.

During her August 2000 VA chronic fatigue syndrome 
examination, the veteran reported a history of chronic 
bronchitis, with green or purulent sputum.  She also 
described a history of asthma.  The examination, which was 
conducted by a doctor who had reviewed the claims file, 
revealed normal resonance of the chest cage, normal dullness 
in the bases, and no fremitus change.  Breath sounds were 
clear and not bronchial.  A forced cough was shallow and non-
productive.  At times during the examination of the lungs, 
with having her do rapid inspiration and expiration 
movements, she would have some slight cough that was dry, 
non-productive, and short-lived.  There was no evidence of 
rales, rhonchi, or rubs.  The diaphragms moved well, and the 
forced expiration phase of respiration was normal.  There was 
no evidence of orthopnea or dyspnea.  The relevant diagnoses 
were histories of acute bronchitis episodes and asthma, not 
evident on the examination.  

Chest x-rays from August 2000 were within normal limits with 
regard to the lungs.  Pulmonary function testing revealed 
forced expiratory volume in one second of 77 percent of 
predicted value and forced vital capacity of 68 percent of 
predicted value.  However, the examiner found spirometry and 
diffusion capacity to be within normal limits.  


Gynecological disability

In April 1986, prior to service, the veteran was seen at a 
private facility for complaints of pelvic pain and no periods 
for the last several months.  An examination revealed an 
ovarian cyst.  In the same month, she underwent surgery to 
have a pelvic mass (a simple cyst of Morgagni) removed.  

The veteran's November 1988 enlistment examination revealed a 
normal pelvis.  
During service, she first complained of pelvic pain in 
December 1988.  In March 1989, she was found to have a 
cystic/septate mass in the right adnexa, felt to be an 
ovarian cyst, and she was hospitalized until her cyst was 
shown to have reduced in size.  A bimanual examination 
revealed an anteverted uterus which was normal in size, 
shape, and consistency, and the diagnosis was pelvic pain 
secondary to polycystic ovaries.  

In April 1989, the veteran was again hospitalized for a 
painful exacerbation of her polycystic ovary.  During this 
hospitalization, she was given a shot of Depo-Provera for 
suppression of gonadotropins.  A November 1989 record 
reflects that a laparoscopy showed a right ovarian cyst.  She 
was seen for left lower quadrant pain in January 1990.  
Severe menstrual cramps and heavy brown vaginal discharge 
were reported in February 1990.  A sonogram in April 1990 
revealed two separate cysts.  She was treated for sharp left 
lower pelvic pain in May 1990.  Vaginal bleeding was reported 
in May and June of 1990.  In July 1990, she was seen with 
complaints of right pelvic pain for three days, and an 
impression of a persistent right mass was rendered.  

The veteran reported left lower quadrant pain in January 
1991.  A June 1991 ultrasound revealed a single intrauterine 
gestation of 5.1 weeks.  Also in June 1991, she was treated 
for brownish vaginal discharge.  She underwent dilation and 
evacuation in June 1991, with a final diagnosis of first 
trimester fetal demise.  She was seen again for sharp right 
pelvic pain in August 1991.  In late 1991, she requested a 
discharge from the service on account of pregnancy.  In March 
1992, she underwent cerclage of the cervix.  

In December 1992, following service, pathology testing 
revealed a hemorrhagic corpus luteum cyst of the right ovary.  
Subsequent complaints included severe menstrual cramps and 
left-sided pain in April 1993, bleeding in May 1993, and 
left-sided pain down through the leg in November 1993.  An 
August 1994 record reflects that the veteran used Depo-
Provera between April 1993 and April 1994.  A December 1994 
sonogram revealed multiple ovarian cysts on the left, with a 
negative pregnancy test.  

A March 1995 hysterosalpingogram revealed a few small 
densities in the right aspect of the uterus possibly 
representing scarring, partial filling of the right fallopian 
tube but no peritoneal spill on the right, and left 
peritoneal spill with good filling of the fallopian tube.  

In April 1995, the veteran was seen for complaints of 
irregular vaginal bleeding.  She underwent a hysteroscopy and 
a dilation and curettage procedure.  The postoperative 
diagnosis was adhesions.  A pathology report reflects mixed 
weakly secretory and focal weakly proliferative endometrium 
and no significant myometrial abnormalities.  

During her August 1995 VA gynecological examination, the 
veteran complained of pelvic pain.  The examiner noted that 
no malignant process or mycobacteria infection had been 
treated within the past year, and her white blood cell count 
was up.  The diagnosis was an infection.  



In a November 1995 statement, the veteran's mother asserted 
that the veteran had many gynecological complications dating 
back to service. 

During her October 1999 VA hearing, the veteran reiterated 
the facts surrounding her treatment for gynecological 
problems during service, with particular attention to 
injections of Depo-Provera.

Private medical records dated from November and December of 
1999 reflect that the veteran underwent a hysterectomy in 
1998 because of endometriosis.

In August 2000, the veteran underwent a VA examination, with 
a private examiner, to address her gynecological problems.  
The examination report contains an assessment of chronic 
pelvic pain and a long history of severe dysmenorrhea and 
recurrent ovarian cysts.  The examiner noted that the 
veteran's pathology did come back with adenomyosis on her 
hysterectomy pathology, likely the cause of her dysmenorrhea 
and menorrhagia.  She now had abdominal wall trigger points 
and possible pelvic adhesive disease.

This examiner also provided a letter addressing the etiology 
of the veteran's gynecological problems on the same date.  
The examiner noted that the veteran first underwent 
laparoscopic surgery in 1986, and her in-service 
gynecological history is described in detail in the report.  
Additionally, the examiner indicated that the veteran had 
"onset of her symptoms before, during and after military 
service."  As to the question of whether the veteran's 
disability was permanently aggravated beyond the expected 
normal progression during service, the examiner noted that 
chronic pelvic pain "in general has a variable natural 
history and her history does not seem out of the ordinary 
from people that are non-military service."  The examiner 
further opined that the veteran had a chronic pain syndrome 
that was not the result of a complication or residual from 
treatment in the service.



Criteria

General criteria: service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disability at any later date, however 
remote, are service-connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b)(2001).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).

If not shown in service, service connection may be granted 
for a presumptive disease if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).


Aggravation

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).


Undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) 
(to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to assist

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims.  

No further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
Fort Harrison and Boise ROs have made sufficient efforts to 
obtain records of all medical treatment reported by her and 
have afforded her multiple VA examinations.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate her claims has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The Fort Harrison M&ROC 
informed her of the need for such evidence in the Statements 
of the Case issued in July and October of 1999.

To date, neither the Fort Harrison M&ROC nor the Boise RO 
have provided the veteran with the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A, as contained in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  However, given that the 
actions by the ROs reflect fundamental compliance with these 
provisions, the Board finds that the veteran's appeal will 
not be adversely affected merely because the ROs developed 
this appeal prior to, and did not inform her of, the 
enactment of the new provisions of 38 U.S.C.A. §§ 5103 and 
5103A.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).


Enlarged lymph nodes, a sore throat, and low grade fever

In this case, the veteran has claimed enlarged lymph nodes, a 
sore throat, and low grade fever as due to an undiagnosed 
illness.  Small lymph nodes were indicated during a VA 
consultation in May 1996.  However, her examinations, notably 
her April 2000 VA examination, have been entirely negative 
for relevant symptomatology, and no abnormalities of the 
lymph nodes were noted.  
Indeed, the examiner who conducted the April 2000 examination 
stated that a suspected lymph node turned out to be the edge 
of a muscle instead; the Board observes also that this 
examiner had the benefit of reviewing the claims file.

The Board is aware that, under 38 C.F.R. § 3.317(a), 
objective indications of a chronic disability include not 
only "signs," in the medical sense of objective evidence 
perceptible to an examining physician, but also other, non-
medical indicators that are capable of independent 
verification.  However, the veteran stated during the April 
2000 examination that she did not have any such symptoms 
currently.  This statement significantly undercuts her 
earlier contentions as to having objective symptomatology of 
such a disability, or, indeed, a chronic disability and the 
Board is therefore unable to find objective indications of a 
current and chronic disability, diagnosable or not.  

Also, the Board observes that the other lay witnesses in this 
case, including the noted counselor, have not been shown to 
possess the requisite training or credentials needed to 
provide a diagnosis or a competent opinion as to medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a disability 
manifested by enlarged lymph nodes, a sore throat, and low 
grade fever, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


Bronchitis

The evidence of record indicates that the veteran has been 
treated in the past for episodes of bronchitis, and pulmonary 
function testing has shown decreased forced expiratory volume 
in one second and decreased forced vital capacity.  

However, for service connection to be granted, there must be 
evidence of a current and chronic disorder.  See Hickson, 
supra.  In August 2000, the veteran's VA examination revealed 
no evidence of current bronchitis, and the examiner, in 
rendering a diagnosis, noted past episodes of acute 
bronchitis and the absence of a current disability.  
Significantly, this examiner reviewed the claims file, and 
the Board therefore finds the examination report to have 
significant probative value because the examiner was 
therefore able to assess the veteran's medical history prior 
to rendering a diagnosis.  This report clearly indicates 
that, while the veteran may have had episodes of bronchial 
symptomatology in the past, this disorder has neither 
persisted nor proven to be chronic.  

By contrast, the assessment of chronic bronchitis indicated 
in the noted December 1999 VA treatment record appears to 
have been based solely on the veteran's report of her own 
symptoms.  The individual who treated the veteran on this 
occasion appears not to have reviewed her claims file, and 
the examination of the lungs performed at this time revealed 
no abnormalities.

The only other evidence of record supporting the veteran's 
claim is lay evidence, including her October 1999 VA hearing 
testimony.  Again, however, the lay witnesses in this case, 
including the noted counselor, have not been shown to possess 
the requisite training or experience needed to render a 
diagnosis or an opinion as to causation.  See Routen v. 
Brown, supra.
Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As the most persuasive evidence of record reflects that the 
veteran does not currently suffer from bronchitis, the 
preponderance of the evidence is against her claim for 
service connection for that disability.  Therefore, this 
claim must be denied.  Again, as the preponderance of the 
evidence is against this claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding the resolution of doubt are not 
applicable in this case.

Gynecological disability

Initially, the Board notes that there is evidence of record 
clearly and unmistakably showing that the veteran's current 
gynecological disability preexisted service.  The claims file 
contains private medical records showing surgery in April 
1986 for an ovarian cyst.  The noted statement from the 
private doctor who examined the veteran for VA purposes in 
August 2000 also indicates that she had a gynecological 
disorder that was incurred prior to service.

The question now becomes whether the veteran's current 
gynecological disorder was aggravated during service.  There 
is no question from the service medical records that this 
disorder was present during service and required frequent 
treatment.  

However, service connection is not warranted in cases where a 
disability worsened during service purely as a result of 
natural progression, or where there were mere flare-ups 
during service.  Even assuming for the sake of argument that 
the veteran's gynecological disorder worsened during service, 
the August 2000 examiner reviewed the claims file and found 
the course of the veteran's gynecological disability to be 
indicative of natural progression, similar to that of women 
outside of the military, and also not related to in-service 
treatment.  The veteran has not presented any competent 
medical evidence to date to counter this opinion.
Indeed, the only evidence of record supporting the veteran's 
position on this claim is lay evidence, including her October 
1999 VA hearing testimony.  Again, however, the lay witnesses 
in this case have not been shown to possess the requisite 
training or experience needed to render an opinion as to 
causation.  See Routen v. Brown, supra.

Overall, the evidence in this case supports the conclusion 
that a worsening of the veteran's gynecological disorder 
during service, if any, was due to natural progression of the 
pre-existing disorder, and the preponderance of the evidence 
is against her claim for service connection for this 
disorder.  Again, as the preponderance of the evidence is 
against this claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding the resolution of doubt are not applicable in this 
case.


ORDER

Entitlement to service connection for a disability manifested 
by enlarged lymph nodes, a sore throat, and low grade fever, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for chronic acquired 
variously diagnosed gynecological disorders is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

